Name: Commission Implementing Regulation (EU) 2015/480 of 20 March 2015 amending for the 227th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 21.3.2015 EN Official Journal of the European Union L 77/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/480 of 20 March 2015 amending for the 227th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network (1), and in particular Article 7(1)(a), and 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 13 March 2015 the Sanctions Committee of the United Nations Security Council approved the addition of three natural persons and one entity to the Al-Qaeda Sanctions Committee's list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 16 March 2015 the Sanctions Committee of the UNSC decided to remove four persons from the list. Furthermore, on 19 February 2015 the Sanctions Committee of the UNSC decided to amend one entry on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Natural persons: (a) Angga Dimas Pershada (alias: (a) Angga Dimas Persada, (b) Angga Dimas Persadha, (c) Angga Dimas Prasondha). Title: Secretary-General (as at mid-2014). Date of birth: 4.3.1985. Place of birth: Jakarta, Indonesia. Nationality: Indonesian. Passport No: Indonesian passport number W344982 (issued under name Angga Dimas Peshada). Other information: (a) Member of Jemaah Islamiyah; (b) Leader of Hilal Ahmar Society Indonesia (HASI). Date of designation referred to in Article 2a(4)(b): 13.3.2015. (b) Bambang Sukirno (alias: (a) Pak Zahra, (b) Abu Zahra). Date of birth: 5.4.1975. Place of birth: Indonesia. Nationality: Indonesian. Passport No: Indonesian passport number A2062513. Other information: Senior leader of Jemaah Islamiyah who has held leadership positions in Hilal Ahmar Society Indonesia (HASI). Date of designation referred to in Article 2a(4)(b): 13.3.2015. (c) Wiji Joko Santoso (alias: (a) Wijijoko Santoso, (b) Abu Seif al-Jawi, (c) Abu Seif). Date of birth: 14.7.1975. Place of birth: Rembang, Jawa Tengah, Indonesia. Nationality: Indonesian. Passport No: Indonesian passport number A2823222 (issued 28.5.2012, expires 28.5.2017 under name Wiji Joko Santoso). Other information: Head of the foreign affairs division of Jemaah Islamiyah. Date of designation referred to in Article 2a(4)(b): 13.3.2015. (2) The following entry shall be added under the heading Legal persons, groups and entities: Hilal Ahmar Society Indonesia (HASI) (alias: (a) Yayasan Hilal Ahmar, (b) Indonesia Hilal Ahmar Society for Syria). Other information: (a) ostensibly humanitarian wing of Jemaah Islamiyah; (b) operates in Lampung, Jakarta, Semarang, Yogyakarta, Solo, Surabaya and Makassar, Indonesia; (c) not affiliated with the humanitarian group International Federation of the Red Cross and Red Crescent Societies (IFRC). Date of designation referred to in Article 2a(4)(b): 13.3.2015. (3) The following entries under the heading Natural persons are deleted: (a) Mustafa Mohamed Fadhil (alias (a) Al Masri, Abd Al Wakil, (b) Ali, Hassan, (c) Anis, Abu, (d) Elbishy, Moustafa Ali, (e) Fadil, Mustafa Muhamad, (f) Fazul, Mustafa, (g) Mohammed, Mustafa, (h) Mustafa Ali Elbishy, (i) Al-Nubi, Abu, (j) Hussein, (k) Jihad, Abu, (l) Khalid, (m) Man, Nu, (n) Yussrr, Abu). Date of birth: (a) 23.6.1976, (b) 1.1.1976. Place of birth: Cairo, Egypt. Nationality: Kenyan. National identification No: 12773667 (Kenyan identity card); serial No 201735161. Date of designation referred to in Article 2a(4)(b): 17.10.2001. (b) Ahmed Mohammed Hamed Ali (alias (a) Abdurehman, Ahmed Mohammed, (b) Ahmed Hamed, (c) Ali, Ahmed Mohammed, (d) Ali, Hamed, (e) Hemed, Ahmed, (f) Shieb, Ahmed, (g) Abu Fatima, (h) Abu Islam, (i) Abu Khadiijah, (j) Ahmed The Egyptian, (k) Ahmed, Ahmed, (l) Al-Masri, Ahmad, (m) Al-Surir, Abu Islam, (n) Shuaib). Date of birth: 13.1.1967. Place of birth: Badari, Asyout, Egypt. Nationality: Egyptian. Other information: Afghanistan. Date of designation referred to in Article 2a(4)(b): 17.10.2001. (c) Said Ali Al-Shihri (alias (a) Sa'id Ali Jabir al-Kathim al-Shihri, (b) Said Ali Al Shahri, (c) Said Ali Jaber Al Khasaam Al Shahri, (d) Said Ali Jaber Al Khassam, (e) Abu-Sayyaf, (f) Abu-Sufyan al-Azidi, (g) Abu-Sayyaf al-Shihri, (h) Abu Sufian Kadhdhaab Matrook, (i) Salahm, (j) Salah Abu Sufyan, (k) Salah al-Din, (l) Abu Osama, (m) Abu Sulaiman, (n) Nur al-Din Afghani Azibk, (o) Alahhaddm, (p) Akhdam, (q) Abu Sufian Al Azadi, (r) Abu Asmaa). Date of birth: 12.9.1973. Place of birth: Riyadh, Saudi Arabia. Nationality: Saudi Arabian. Passport No: C102432 (Saudi Arabian passport issued on 22.4.2000; expired on 26.2.2005. Issue date in Hijri calendar 17.1.1421; expiry date in Hijri calendar 17.1.1426). National identification No: 1008168450 (Saudi Arabia). Other information: Was in custody of the United States of America between 2001 and 2007. Located in Yemen as at January 2010. Date of designation referred to in Article 2a(4)(b): 19.1.2010. (d) Hakimullah Mehsud (alias (a) Hakeemullah Mehsud, (b) Zulfiqar). Date of birth: Approximately 1979. Place of birth: Pakistan. Nationality: Pakistani. Other information: (a) reportedly born in South Waziristan, Pakistan; (b) believed to be residing in Pakistan; (c) leader of Tehrik-e Taliban Pakistan (TTP), an organisation based in the tribal areas along the Afghanistan-Pakistan border. Date of designation referred to in Article 2a(4)(b): 21.10.2010. (4) The entry Khalifa Muhammad Turki Al-Subaiy (alias (a) Khalifa Mohd Turki Alsubaie, (b) Khalifa Mohd Turki al-Subaie, (c) Khalifa Al-Subayi, (d) Khalifa Turki bin Muhammad bin al-Suaiy). Date of birth: 1.1.1965. Place of birth: Doha, Qatar. Nationality: Qatari. Passport No: 00685868 (issued in Doha on 5.2.2006 and expiring on 4.2.2010). Identity card number: 26563400140 (Qatar). Address: Doha, Qatar. Other information: Mother's name is Hamdah Ahmad Haidoos. Date of designation referred to in Article 2a(4)(b): 10.10.2008. under the heading Natural persons shall be replaced by the following: Khalifa Muhammad Turki Al-Subaiy (alias: (a) Khalifa Mohd Turki Alsubaie, (b) Khalifa Mohd Turki al-Subaie, (c) Khalifa Al-Subayi, (d) Khalifa Turki bin Muhammad bin al-Suaiy, (e) Abu Mohammed al-Qatari, (f) Katrina). Date of birth: 1.1.1965. Place of birth: Doha, Qatar. Nationality: Qatari. Passport No: 00685868 (issued in Doha on 5.2.2006 and expiring on 4.2.2011). Identity card number: 26563400140 (Qatar). Address: Doha, Qatar. Other information: Mother's name is Hamdah Ahmad Haidoos. Date of designation referred to in Article 2a(4)(b): 10.10.2008.